DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heimgartner et al (US 10,741613).
With respect to claim 1, Heimgartner et al teach  semiconductor device package, comprising: a substrate; a partition structure “380,390,392”disposed on the substrate”312” and defining a space”d” for accommodating a semiconductor device”316”; and a polymer film”314” adjacent to a side of the partition structure “380,390,392”distal to the substrate”312”, wherein a first side surface of the polymer film “314”substantially aligns with a first side surface of the partition structure”380”.(see fig.3 and col.4, from lines 57 to col.5, lines 30) 

With respect to claim 2 Heimgartner et al teach the semiconductor device package”300”, wherein the polymer film is composed of fluoropolymer. ”.(see fig.3 and col.4, from lines 57 to col.5, lines 30)
With respect to claim 3, Heimgartner et al teach the semiconductor device package”300”, wherein the semiconductor device” 316” comprises an optical device”316” configured to emit or receive light through the polymer film”312, 314” (see fig.3 and col.4, from lines 57 to col.5, lines 30)
With respect to claim 4, Heimgartner et al teach the semiconductor device package”300”, wherein the first side surface of the polymer film”314” substantially aligns with a first side surface of the substrate”312”.
With respect to claim 5, Heimgartner et al teach the semiconductor device package”300”, further comprising: a bonding layer made of glue or adhesive “322” disposed between the partition structure “380,390,392”and the polymer film”314”. ”.(see fig.3 and col.4, from lines 57 to col.5, lines 30)
With respect to claim 6, Heimgartner et al teach the semiconductor device package”300” , wherein a first side surface of the bonding layer”322” substantially aligns with the first side surface of the polymer film”314”. ”.(see fig.3 and col.4, from lines 57 to col.5, lines 30)
With respect to claim 8, Heimgartner et al teach the semiconductor device package”300”, further comprising a hardcoat layer of antireflection layer “328” disposed on the polymer film. ”.(see fig.3 and col.4, from lines 57 to col.5, lines 30)
With respect to claim 11. A semiconductor device package”300”, comprising: a substrate”312”; a partition structure “380,390,392”disposed on the substrate”312” and defining a space “d” for accommodating a semiconductor device”316”; and a polymer film “314” disposed over the partition structure”380,390,392”; wherein a width of the polymer film “314”is substantially identical to a width of the partition structure”380,390,392”. ”.(see fig.3 and col.4, from lines 57 to col.5, lines 30)
With respect to claim 12, Heimgartner et al teach the semiconductor device package”300”, further comprising a bonding layer “322 made of glue or adhesive disposed between the partition structure”380,390,392” and the polymer film”314”. (see fig.3 and col.4, from lines 57 to col.5, lines 30)
With respect to claim 13, Heimgartner et al teach the semiconductor device package”300”, wherein the polymer film “314”is composed of fluoropolymer. ”.(see fig.3 and col.4, from lines 57 to col.5, lines 30)
With respect to claim 14. The semiconductor device package”300”, wherein the bonding layer”322” is exposed to the space ”d” of the partition structure.”380,390,392”.(see fig.3 and col.4, from lines 57 to col.5, lines 30)
With respect to claim 15, Heimgartner et al teach the semiconductor device package “300”, wherein the partition structure “380, 390, 392” comprises a first surface and a second surface angled with the first surface, and the bonding layer”322” directly contacts the first surface”380” and the second surface of the partition structure.

With respect to claim 18, Heimgartner et al  teach a  method for manufacturing a semiconductor device package, comprising: providing a substrate”312”; forming a partition structure”380,390,392” on the substrate”312, the partition structure comprising a plurality of spacers ”392”, each being configured to accommodate a semiconductor device”316”; and disposing a polymer film “314”on the partition structure and covering the spaces”380,390,392”(space between two substrates 312, ,314” denoted “d” and fig.3and  col.4, from lines 57 to col.5, lines 30)
With respect to claim 19, Heimgartner et al teach the method as claimed, further comprising: after disposing the polymer film on the partition structure, performing a singulation operation separating the substrate, the partition structure”380,390,392”, and the polymer film “314” (col.4, lines 57-63, fig.3)
With respect to claim 20, Heimgartner et al teach the method, further comprising: forming a bonding layer “322” made of glue or adhesive layer on a first surface of the polymer film before disposing the polymer film on the partition structure; and adhering the polymer film”314” to the partition structure”380,390,392 through the bonding layer”322” (fig.3 and col.4, from lines 57 to col.5, lines 30)
Claims 7, 9-10, 16-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ 

the semiconductor device package”300”, wherein an end portion of the polymer film is embedded in 

the partition structure, and the partition structure comprises a first through portion penetrating through 

the polymer film as claimed in claim 9 and claim 10.

Prior art neither teach nor suggust “the semiconductor device package”300”, wherein a portion of the 

bonding layer extends into the space of the partition structure as claimed in claim 7, 16.

Prior art neither teach nor suggust the semiconductor device package of claim 11, wherein the bonding 

layer is transparent to a peak wavelength emitted by the semiconductor device or configured to be 

received by the semiconductor device as claimed in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With respect to claim 17, Heimgartner et al do not teach the semiconductor device package”300”, wherein the bonding layer”322” is transparent to a peak wavelength emitted by the semiconductor device or configured to be received by the semiconductor device.

With respect to claim 16, Heimgartner et al do not teach the semiconductor device package “300”, wherein a portion of the bonding layer extends into the space of the partition structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach forming packaging of light emission device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8 am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816